The Honorable Allen Gordon State Senator Post Office Box 558 Morrilton, Arkansas 72110
Dear Senator Gordon:
This is in response to your request for an opinion on the following question:
  Is there any legal prohibition against persons serving as Mayor in a city if their spouse is already serving on the city council for that same city?
In my opinion, the answer to your question is "no.". A review of relevant statutory law reveals no provisions which would prohibit the situation you describe. Arkansas Code Annotated § 21-8-304
(1987), which is part of the Code of Ethics for Public Officials, prohibits the use of such official position to "secure special privileges or exemptions" for one's spouse, but cannot be construed to apply to the situation presented here.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General